—In an action to recover damages for personal injuries, the defendant New York City Housing Authority appeals, by permission, from an order of the Appellate Term of the Supreme Court for the 2nd and 11th Judicial Districts, dated February 27, 1998, which affirmed an interlocutory judgment of the Civil Court, Queens County (Schulman, J.), dated July 28, 1994, which, upon a jury verdict, is in favor of the plaintiffs and against it on the issue of liability.
Ordered that the order is affirmed, with costs.
The jury verdict that the appellant was vicariously liable for the negligence of the defendant Harrington was based upon both legally sufficient evidence and a fair interpretation of the evidence and should be sustained (see, Nicastro v Park, 113 AD2d 129). The appellant’s remaining contentions are either unpreserved for appellate review or improperly raised for the first time in the appellant’s reply brief (see, Matter of American Cyanamid Co. [Lederle Labs] v Board of Assessors, 243 AD2d 630). O’Brien, J. P., Joy, Friedmann and Goldstein, JJ., concur.